DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020 and 09/16/2020 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 12 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4/12/19 recite “wherein the second feature is identified based on a first time duration that includes a combination of a first walking time to the first feature and a first wait time in the first line at the first feature being longer than a second time duration that -Page 35-Docket No.includes a combination of a second walking time to the second feature and a second wait time in the second line at the second feature.” The bolded limitations render the claim indefinite for lack of antecedent basis. For examination purposes, the limitations will be interpreted to mean“wherein the second feature is identified based on a first time duration that includes a combination of a first walking time to the first feature and a first wait time in a first line at the first feature being longer than a second time duration that -Page 35-Docket No.includes a combination of a second walking time to the second feature and a second wait time in a second line at the second feature.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “directing presentation of an […] map of a venue including one or more user- selectable venue features; obtaining input selecting a first feature of the one or more user-selectable venue features; identifying a second feature of the venue related to the first feature; obtaining foot traffic congestion data for the venue; calculating a route from a current location to at least the second feature based on the foot traffic congestion data; and directing presentation of the route on the […] map.”
The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for generating instructions for a person to follow which is a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions). The inclusion of a generic “interactive map” does not exclude the claims from being directed towards an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claim only recites “interactive map”. “Interactive Map” is recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-8 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “directing presentation of an […] map of a venue including one or more user- selectable venue features; obtaining input selecting a 
The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for generating instructions for a person to follow which is a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions). The inclusion of a generic CRM, one or more processors, a system and “interactive map” does not exclude the claims from being directed towards an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claim only recites CRM, one or more processors, a system and “interactive map”. CRM, one or more processors, a system and “Interactive Map” are all recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 10-15 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “directing presentation of an […] map of a venue including one or more user- selectable venue features; obtaining input selecting a first feature of the one or more user-selectable venue features; identifying a second feature of the venue related to the first feature; obtaining foot traffic congestion data for the venue; calculating a route from a current location to at least the second feature based on the foot traffic congestion data; and directing presentation of the route on the […] map.”
The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for generating instructions for a person to follow which is a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions). The inclusion of a generic CRM, one or more processors, and “interactive map” does not exclude the claims from being directed towards an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claim only recites CRM, one or more processors, and “interactive map”. CRM, one or more processors and “Interactive Map” are all recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 17-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Das (US 2011/0184945).
As per claim 1/9/16, Das discloses a method, one or more non-transitory computer-readable media containing instructions which, when executed by one or more processors, cause a system to perform one or more operations; and a system 
obtaining input selecting a first feature of the one or more user-selectable venue features (fig. 6, paragraph 46-47); 
identifying a second feature of the venue related to the first feature (fig. 6, paragraph 46-47); 
obtaining foot traffic congestion data for the venue (paragraph 28, 46-47); 
calculating a route from a current location to at least the second feature based on the foot traffic congestion data (paragraph 46-51); and 
directing presentation of the route on the interactive map (paragraph 30, 33-35).

As per claim 2/10/17, Das discloses wherein the second feature is related to the first feature based on the second feature being a same type of feature as the first feature but at a different location in the venue than the first feature (fig. 6, paragraph 46-47).

As per claim 3/11/18, Das discloses wherein the second feature is identified based on a first line at the first feature being longer than a second line at the second feature (paragraph 46-51, fig. 6).

As per claim 4/12/19, Das discloses wherein the second feature is identified based on a first time duration that includes a combination of a first walking time to the first feature and a first wait time in the first line at the first feature being longer than a second time duration that -Page 35-Docket No.includes a combination of a second walking time to the second feature and a second wait time in the second line at the second feature (fig. 6, paragraph 28, 32-33, 35, 46-51, the travel time to the indoor destination and wait lines are taken into consideration when ranking the recommendations and presenting them to the user).

As per claim 5, Das discloses wherein the first feature and the second feature include at least one of a restroom, a food stand, and a beverage stand. (paragraph 46-51, fig. 6).

As per claim 6/13, Das discloses wherein the foot traffic congestion data for the venue includes congestion related to a specific feature in the venue (fig. 6, paragraph 46-51).

As per claim 7/14/20, Das discloses wherein the foot traffic congestion data for the venue includes congestion data for the first feature (fig. 6, paragraph 46-51).

As per claim 8/15, Das discloses further comprising: determining that the congestion data for the second feature is less than congestion data for the first feature; wherein the route is calculated from the current location to at least the second feature based on the congestion data for the second feature being less than the congestion data for the first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  
The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628